AFFIRM; and Opinion Filed July 3, 2014.




                                         S   I n The
                                Court of A ppeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00578-CR

                        MONIQUE DANAE MCCLINTON, Appellant
                                                V.
                              THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law
                                  Rockwall County, Texas
                             Trial Court Cause No. CR11-1799

                             MEMORANDUM OPINION
                          Before Justices Bridges, O’Neill, and Brown
                                   Opinion by Justice Brown

       Monique Danae McClinton appeals her conviction for the offense of cruelty to animals.

In two issues, she challenges the trial court’s decision to grant the State’s motion to strike words

in the information and the sufficiency of the evidence to support her conviction. We affirm.

                                    Procedural Background

       On October 22, 2011, the City of Rockwall Animal Services in conjunction with the

Rockwall County Sheriff’s office seized thirty-four dogs from property located in Royse City

that appellant leased with her husband, Wyakie Glenn Hudson. The dogs, all of which were

American Pit Bull Terriers, belonged to appellant and Hudson. Twelve of the dogs were six- to-

eight-week old puppies, and one dog was an adult female named “Baby G” that had just given

birth to six puppies. The remaining dogs were adults or older puppies.
          The State charged appellant by information in thirty-four cases with the Class A

misdemeanor offense of cruelty to animals, alleging appellant committed the offense by failing

to unreasonably provide food or water or care or shelter for the dogs. See TEX. PENAL CODE

ANN. § 42.092(b)(3) (West 2011). The State went to trial on three of those cases—one case

involved a six- to eight-week old puppy, another case involved a six-month old puppy, and the

other case was for Baby G. Appellant waived a jury and pleaded not guilty in each case.

          After a bench trial, the trial court found appellant guilty in the case involving Baby G and

not guilty in the other two cases. The court sentenced appellant to 365 days in the Rockwall

County jail, which was suspended pending fifteen months of community supervision, and

assessed a $400 fine. The court also ordered appellant to pay $210 in restitution and court costs.

Appellant moved for a new trial, which the trial court denied. This appeal followed.

                                    Motion to Strike Words in the Information

          Appellant argues in her first issue that the trial court reversibly erred when it granted the

State’s motion to strike certain words in the information after trial had commenced and over her

objection. The information alleged appellant:

          did then and there intentionally, knowingly, or recklessly fail unreasonably to
          provide necessary food or water or care or shelter for an animal, to-wit: a grey and
          white adult female American Pit Bull Terrier in [appellant’s] custody, by not
          providing food, water, and reasonable living conditions . . . .

(Emphasis added).1 The day before the start of trial, the State filed a “Motion to Strike Words of

the Information,” asking the trial court to delete the above italicized words from the information

and allow the State to proceed to trial on the remaining part of the information. The trial court

addressed the motion to strike at the start of trial, after the parties announced they were ready and



     1
        We note that the information previously had been amended before trial by adding the kennel card identification number so that the
particular American Pit Bull Terrier (Baby G) could be identified with greater specificity.
appellant had entered her pleas of not guilty. The trial court granted the motion over appellant’s

objection, and the case proceeded to trial.

         Appellant argues the removal of the above language constituted an amendment to the

information because it deleted the manner and means of how the alleged offense occurred. She

maintains that permitting a trial amendment over her objection violates article 28.10(b) of the

Texas Code of Criminal Procedure and because the trial court struck a “specific means of

committing cruelty to animals” that the State was required to prove, she was harmed by this

error.   The State responds that the deleted language was surplusage and repetitious of other

language that remained in the information and its deletion did not constitute an amendment under

article 28.10(b). The State adds that there was no error in striking the language because the trial

court made no substantive change to the information or the State’s burden of proof and the

manner and means alleged in the information was unaffected by the trial court’s decision to

strike the subject language.

         An information may be amended after trial begins if the defendant does not object; if

there is an objection, the information may be amended only if the amendment does not charge

the defendant with an additional or different offense. TEX. CODE CRIM. PROC. ANN. art. 28.10(b),

(c) (West 2006). But not every change to the face of an information is an amendment. For

example, an information may contain “surplusage,” which is unnecessary words or allegations in

the information that do not describe what is legally essential to constitute the offense charged.

Hall v. State, 62 S.W.3d 918, 919 (Tex. App.—Dallas 2001, pet. ref’d). The deletion of words

that are surplusage is not an amendment of the information; rather, such a change is merely an

abandonment, which does not implicate article 28.10. Id.; Garza v. State, 50 S.W.3d 559, 563

(Tex. App.—Houston [1st Dist.] 2001, no pet.).
       We agree that the deleted language constitutes surplusage, which may be abandoned at

any time without triggering the prohibition of article 28.10. While the words “by not providing

food, water, and reasonable living conditions” describe how one commits the charged offense,

the words also are repetitive of other words that remained in the information that describe the

same element—specifically, “fail unreasonably to provide necessary food or water or care or

shelter.” See Maldonado v. State, Nos. 05-05-01386-CR, 05-05-01387-CR, 2006 WL 3291045,

at *3 (Tex. App.—Dallas Nov. 14, 2006, pet. ref’d). The words that remained also mirror the

description of the offense in the penal code. See TEX. PENAL CODE ANN. § 42.092(b)(3); cf.

Haecker v. State, 571 S.W.2d 920, 921 (Tex. Crim. App. [Panel Op.] 1978) (information is

sufficient if it follows language of the statute if that statute completely describes the offense such

that it informs accused of the nature of the charge). Because the necessary element of how the

offense was alleged to have been committed remained in the information, the deletion of the

words “by not providing food, water, and reasonable living conditions” did not alter or affect the

substance of the charged offense or the State’s burden of proof and thus, was not an amendment

to the information. See Hall, 62 S.W.3d at 919. We therefore conclude the trial court did not err

in granting the State’s request to delete the words “by not providing food, water, and reasonable

living conditions” from the information. We overrule appellant’s first issue.

                                   Sufficiency of the Evidence

       Appellant contends in her second issue that the evidence is insufficient to support her

conviction for cruelty to animals in the case involving Baby G.             We review appellant’s

sufficiency challenge by considering all the evidence in the light most favorable to the verdict;

based on that evidence and any reasonable inferences, we must determine whether a rational fact

finder could have found the essential elements of the offense beyond a reasonable doubt.

Jackson v. Virginia, 443 U.S. 307, 319 (1979); Merritt v. State, 368 S.W.3d 516, 525 (Tex. Crim.
App. 2012). Under this standard, the fact finder has full responsibility for resolving conflicts in

the testimony, weighing the evidence, and drawing reasonable inferences from basic facts to

ultimate facts. Jackson, 443 U.S. at 319. We presume the fact finder resolved any conflicts in

the evidence in favor of the verdict and defer to that determination. See id. at 326. We do not

reassess witness credibility. Id. at 319.

       To obtain a conviction against appellant as charged in the information, the State was

required to prove beyond a reasonable doubt that appellant intentionally, knowingly, or

recklessly failed unreasonably to provide necessary food, water, care, or shelter for an animal,

Baby G, in her custody. See TEX. PENAL CODE ANN. § 42.092(b)(3). “Necessary food, water,

care, or shelter” includes the food, water, care, or shelter that is “required to maintain the animal

in a state of good health.” Id. § 42.092(a)(7). Although there are exceptions to the application of

the offense to the conduct of the person, none of the exceptions are applicable here.             Id.

§ 42.092(f).

       Evidence Presented at Trial

       The State’s evidence consisted of testimony from six witnesses and photographs. Its first

witness was Peggy Wyda, who lived across the street from the leased property. Wyda was the

person who called the Sheriff’s office about the dogs on October 22. This was the second call

made by Wyda; she called on October 19 to report that “there were dogs on this property, and

nobody lived there.” Wyda testified that after the first call, the Sheriff’s office told her there was

nothing they could do. But she insisted they respond when she phoned a second time. Wyda

said the dogs had been barking loudly and she had not seen anybody come to the property in a

few days. She testified she was “alarmed” by the smell of dog feces and urine, which was “even

worse” than when she called on October 19, and upon closer inspection, she did not see any food

or water for the dogs.
       Rockwall County deputies Abel Chavez and Brian Lee Earles testified next.         Chavez

responded to the dispatch to check on the welfare of dogs at the property. Chavez testified he

could not see much from the gate entrance to the property. But he could hear a lot of dogs

barking, and he smelled a strong odor of feces. After obtaining permission from the owner,

Chavez cut the lock to the entrance gate and entered the property. Earles joined Chavez as they

moved onto the property.

       The first thing Chavez saw as he entered the property was a brush pile made up of sticks

and twigs blocking dog crates. The crates were covered by blue tarps and contained “a lot of

puppies.” He also saw an adult dog, later identified to be Baby G, inside a crate with her

newborn puppies. Three of the puppies were dead; two of the dead puppies had been mutilated.

Chavez said Baby G tried to stand up, but she was too tall for that particular crate.

       According to Chavez, Baby G did not look well-fed and he could see her ribcage and

bones; she looked like “she needed attention, medical attention.” Chavez also noticed spots all

over her body, like a rash, and she had scars. Earles said Baby G’s spine, ribs and hips were

protruding and that she did not look healthy. Neither deputy saw any food inside her crate.

Chavez described the water he saw in the crate as “dirty, dirty water” that looked oily. Chavez

did not think the container holding the dirty water had been filled the day before. Earles agreed

the water was not fresh and appeared “[o]ily and stagnant.” Earles believed it may have been

several days since someone provided the dogs with water. Earles said they “checked all over the

place” and did not “find any fresh food or water for any of the dogs.” The two crates containing

puppies also did not contain any food or water. The panel underneath the floor of the crates had

a lot of feces and old food.

       Thirty or forty yards from the crates were larger dog kennels containing several adult

dogs and older puppies. The odor of feces from the kennels was “pretty strong.” One of the
kennels, which contained three dogs, did not have any shelter for the dogs. Earles saw some

“mushed, old-looking, nasty-looking food” in just one of the kennels, and the water buckets in

the kennels contained “more stagnant water.”

        Based on the lack of food, water, shelter, and care, Earles procured a warrant to seize the

dogs and assisted animal control officer Joyce Ross, who was dispatched to the property, with

the seizure. Photographs were taken at the scene. Ross testified that when she first arrived, she

could not see the dogs because there was a lot of brush and wood stacked up around a set of

trees. But she could hear the dogs and “smell the dogs” before she saw them. She moved

around the brush pile and saw the crates that were covered with blue tarps. She saw “numerous

puppies” in two of the crates and Baby G in a third crate; a fourth crate was empty. Ross saw

three dead puppies in the front of Baby G’s crate.        Two of Baby G’s other puppies were

“gasping” and “expressing foam out of their mouth[s] and nose[s].” Ross removed Baby G from

the crate so she could assess the babies. Ross performed CPR on the puppies, which “didn’t

work” because the puppies were overheated. Ross explained that it was “very warm” that day

and the live puppies were “overly warm” to the touch. A sixth puppy was stronger but later died

at the shelter.

        Other than Baby G and her six puppies, Ross saw only a bucket with what appeared to be

stagnant water with a layer of greasy film on top inside the crate. There was very little water

inside the bucket. She did not see any food. The bottom of the crate had feces, vomit, and urine.

Ross testified the crate was “way too small” for Baby G to stand up in “so she was hunched over

in the kennel.”    Ross described Baby G as “very skinny,” “emaciated,” and “in very poor

condition.” Ross could see “every one of [Baby G’s] ribs” and the joints in her tail. Baby G’s

skin also had issues, which Ross said looked like mange, and her ears stunk as if she had an

infection. Ross testified that all the puppies in the nearby crates also appeared to have mange.
       In the puppy crates, Ross saw empty bowls, one of which looked like a large pie pan.

Ross testified the pan had “about an inch of feces and urine squashed down in it.” The puppies

did not have any water. Ross described the puppies as living in crowded conditions, extremely

hot to the touch, and “very skinny, very underweight.” Ross also testified that there was no

water in some of the adult kennels. One kennel had a large tub with about an inch and a half of

muddy water in the bottom. That kennel had no shelter for the three dogs in it, and there were

feces all around. Ross said the adult dogs ranged from skinny to mildly skinny. Some of the

dogs had scars and skin issues.

       Ross gave the dogs food and water. At one point, appellant arrived at the property after

being called by the deputies. Ross testified that appellant said she had come to feed the dogs.

According to Ross, appellant brought only “two little 2 gallon/3 gallon water jugs.” Ross did not

see the food appellant brought, but appellant said she had small bags of food in her car.

       Ross took the dogs to the animal shelter where she provided them with care. The dogs

also received an examination by John Keith Taylor, a veterinarian. Photographs were taken of

Baby G at the shelter and admitted as exhibits. Taylor testified that Baby G was “obviously

underweight.” Taylor said Baby G’s added nutritional requirements from being pregnant and

lactating “could have brought her to this condition.” And he would expect a pregnant or nursing

dog to have her diet supplemented or increased to “prevent this type of thing.” But even with a

dog that has adequate nutrition, Taylor confirmed that the dog “shouldn’t be this thin.” Taylor

described Baby G’s body condition as poor and said she was “undernourished.” Taylor testified

he believed the pregnancy and lactation contributed to her weight loss; his notes indicated that

Baby G was “very thin due to pregnancy, lactation.” But he said an adequately fed female dog

should lose zero body weight during a normal pregnancy. According to Taylor, at this stage in

the pregnancy, Baby G should be fed a minimum of once a day, and the owner “can get a little
more nutrition” in her if she is fed two or three times a day. He stated that a dog does not get this

thin if the owner is feeding the dog regular adult dog food at a regular volume.              Taylor

referenced the photographs taken of Baby G at the animal shelter, testifying that the “picture

speaks louder than the body score does.” He said that although Baby G was thin, “she wasn’t

being starved to death.” Taylor did not see evidence of dehydration with the dogs.

       Taylor testified to his familiarity with “whelping pens,” which was the term used to

describe the crate holding Baby G. Taylor explained that a “whelping pen is a pen that allows

the puppies to be contained and the mother to be able to enter and exit.” Taylor said one of the

crates brought from the property looked as if it could be big enough to be a whelping pen if the

mother had the ability to get in and out of it. He testified the crate “would be kind of cramped”

for a permanent type of confinement but that it would be an adequate whelping pen if it were

cleaned a minimum of two times a day.

       The State’s final witness was James Cantrell, who was trained in animal cruelty

investigations.   Specifically, Cantrell testified that after looking at the photographs and the

condition of the animals, in his opinion, “the animals were not cared for according to state law.”

Cantrell reviewed the photographs of Baby G. He said the fact that her bones protruded told him

that Baby G had been subjected to a long-term “lack of adequate food.” And even if you

consider the fact that she just gave birth to six puppies, Cantrell testified that “if she was in a

normal, healthy body weight before giving birth, then she would not be in this condition

already.” He added, that if “she were receiving adequate sustenance, she wouldn’t even be in

that condition after she had been nursing for eight weeks.” Cantrell opined that the owner of

Baby G did not provide adequate food to maintain her in good health. Although he could not say

that Baby G had not been provided with any food, from looking at the photographs, he estimated
that Baby G had not been fed appropriately for at least a month to six weeks. He testified: “You

can’t look at a dog that’s that skinny and think that it’s okay.”

       Cantrell also reviewed a photograph of the bucket of water found in Baby G’s crate.

Cantrell testified that in his experience, the oily film on the water is caused by a dog stepping in

the water and contaminating the water with the oil from her skin. He also said that if the dog

was stepping in the water, the water would contain whatever the dog walked in from the ground.

Cantrell testified that this water was not fresh or necessary water to maintain the health of Baby

G. Cantrell also had concerns about the bucket of water found in the kennels. He said that

because of the size of those buckets, the dogs had to step into the buckets so they could reach the

water. That meant the dogs would contaminate the water with whatever they stepped in, like

grass or feces.   Cantrell said he would not be surprised by the fact that the dogs were not

dehydrated. He clarified that he did not say there was not water available; he said the water was

not “healthful water.” According to Cantrell, “dogs will drink whatever they have to drink if it’s

a matter of survival.” In his opinion, “dehydration is not the only unhealthy condition that can

arise from having unhealthful water.”

       Cantrell testified that the crate that housed Baby G was not appropriate confinement for a

dog of her size. Cantrell reviewed the photographs of Baby G in the crate and observed that

Baby G could not stand up fully or raise her head to its normal position. He added that for a dog

this size, the crate typically does not have a wire grated floor because the weight of the dog

would cause the wire to be pressed into the pads of her feet. He testified that as the dog starts to

cut her feet on the wire, she could get an infection because she’s walking on wire grate that is

dirty from her defecation and urination. Cantrell also testified that the blue tarps did not provide

necessary shelter; he believed the tarps only provided protection from the rain and would not

protect Baby G or the puppies from an extreme temperature environment.
       Appellant presented the testimony of three witness and testified in her defense.   One

witness was Chardonnay Arguijo, who appellant and Hudson paid to help take care of the dogs.

Arguijo described appellant and Hudson as “very loving” and educated about dogs. She also had

never seen anyone spend so much on their dogs. Arguijo testified she helped moved the kennels

and dogs from appellant’s rental property located in Fort Worth to the property in Royse City.

She said she and Hudson started the moving process for the dogs on October 17. According to

Arguijo, they first moved the large kennels and then started moving the dogs on October 18.

Arguijo’s last trip to the property was on October 19. She said that as of that day, Baby G had

not yet been moved. She thinks Baby G remained at the Fort Worth property until the next day

and that Baby G was kept in the whelping pen before she was moved. Appellant did not help

move the dogs because she was not feeling well. Arguijo testified that when she and Hudson

were at the property, they always made sure the dogs had clean water and fresh food.

       Hudson testified he and appellant decided to move their animals (dogs and horses) to the

Royse City property because they were having problems getting water out of the well on the

property they leased in Fort Worth. He said they leased the Royse City property for the animals

and he and appellant rented a house ten miles away. Hudson moved Baby G and twelve of the

puppies on October 20. He testified that they were the last dogs moved because he wanted to

minimize their stress, which he said can cause dogs not to eat because they are scared. During

the moving process, Hudson left food and water each time he made a trip to the property. He

brought two 50-pound bags of food and five or six 5-gallon jugs of water. He said he was at the

property twice on October 20 and one time on October 21, the day before the seizure.

       Hudson testified that months before the move, they thought they had found a home for

Baby G. The home was with a guy named Armando, who owned a male pit bull. Hudson

assumed Armando planned to breed his male with Baby G, but Hudson did not know for sure.
They gave Baby G to Armando under conditions that they could visit her. After the second visit,

they decided the way Armando was keeping Baby G “didn’t look right.” For example, Armando

was not feeding Baby G the food they recommended. So, they took her back in the middle of

September. Hudson did not know that Baby G was pregnant at the time, but he knew she was

pregnant when they started planning the move to the Royse City property. He did not know

when the puppies were due.

       Hudson testified that the placement of the crates and tarps among the twigs and sticks is a

den-like environment he created. He explained he went to Animal Behavior College where he

learned that dogs live in dens. The den he fashioned was a secured area where he hoped the dogs

would feel safe from the elements and “other stuff that’s in the area.” Hudson testified that the

whelping pen they chose to house Baby G was custom made and approved by their veterinarian.

Hudson did not have any concerns about putting Baby G in that particular pen. He said she did

not seem uncomfortable and at that point in the pregnancy, she was not moving around much.

He explained that he put the logs on top of the crates to hold the tarp down, not to prevent Baby

G was getting out of the crate.

       Hudson testified that Baby G lost weight because of the stress from being moved twice.

Hudson never deprived her of food and fed her “the healthiest foods” you can buy. He also said

she was always given adequate water and he did not observe any skin conditions on her. Hudson

could not tell whether the photograph of the bucket of water from Baby G’s crate looked oily or

was brown. He said he saw a reflection of the tarp in the water.

       Hudson testified that he and appellant consulted their veterinarian, Mark Crabill, about

issues with mange and worms. They purchased various de-worming medications and mange

treatments from Crabill. Crabill testified that he saw the dogs for a variety of reasons, such as

performing wellness checks on puppies and helping appellant take care of some skin issues with
the dogs. Crabill did not give appellant any advice on nutritional issues with the dogs. He

estimated he saw twelve to sixteen of the dogs over the course of a four-year period. Crabill

described appellant as a concerned pet owner who wanted to do what was best for her animals.

       Crabill never examined Baby G. Looking at the same photographs Taylor testified to,

Crabill agreed with Taylor’s assessment that Baby G was underweight.               But from the

photographs, he could not say why she was underweight; he stated there could be “one of

multiple factors going on there,” including malnutrition. He believed the photographs show that

Baby G was given some food, just not enough food. Crabill also testified that the stress involved

with moving could affect a dog’s eating habits.

       Appellant testified she loved each of the dogs and would not do anything to harm their

health. Appellant recalled she first went to the Royse City property on October 14 and 15 when

she and Hudson moved their horses. But she did not return to the property until the afternoon of

October 20. On that day, she spent an hour or two at the property during which time she gave

the dogs food and water. She also said she brought food and water the next afternoon, October

21. Appellant planned to return with food and water in the afternoon on October 22. She agreed

that she did not return to the property until after 5:00 on October 22. This was after Chavez

called appellant about the dogs. Appellant conceded she was in Fort Worth when she received

Chavez’s call and was “nowhere near the property.”

       Appellant testified that Baby G was “very well taken care of” and did not have any skin

or worm conditions. When Baby G first returned from living with Armando, it was “a little

while before she started eating normally again.” Appellant also knew that Baby G was pregnant.

Appellant testified that when she left the property on October 21, Baby G had not yet given birth.

Appellant said Baby G was in good health at the time and in a “sufficient place” to deliver her

puppies. Appellant had no concerns about the whelping pen in which Baby G was placed. And
she confirmed that Baby G had been in the same pen while at the Fort Worth property.

Appellant said Baby G “never had any problems with it” and would “go in and out on her own.”

Appellant testified she gave the dogs 100 pounds of food each day. She also testified that

“necessary food” means “enough food to maintain good health” of the dogs. While appellant

agreed that Baby G was thin, she disagreed that Baby G had not been given the necessary food.

Appellant further said she understood the definition of necessary water. She agreed that the

water bucket from Baby G’s crate looked oily and that it was not fresh water.

       Analysis

       Appellant claims that Taylor’s testimony negated the elements the State was required to

prove because Taylor testified that “Baby G showed no signs of dehydration, and that any

evidence of malnutrition was in all likelihood due to her pregnancy, not due to neglect.” She

specifically relies on Taylor’s testimony that the added nutritional requirements from Baby G’s

pregnancy “could have brought her to this condition” and his notes from his examination of

Baby G in which he wrote that Baby G was “very thin due to pregnancy, lactation.” She also

asserts that an important consideration is the fact that Baby G was the last dog brought to the

Royse City property and she had been there only forty-eight hours before Wyda called the

Sheriff’s office. She maintains that no qualified veterinary sciences expert testified that Baby G

was not provided the necessary food in those forty-eight hours and “none of the other adult dogs

showed signs of malnourishment.”

       Although Taylor testified that Baby G had additional nutritional requirements related to

her pregnancy and lactation, he only stated that these requirements “could have” brought her to

this condition. Taylor explained that he would expect a pregnant or nursing dog to have her diet

supplemented or increased and with adequate nutrition, such a dog should not be this thin.

Taylor also testified that Baby G was “obviously underweight” and “undernourished” and in
“poor” condition. Crabill agreed that Baby G was underweight but he could not state why she

was underweight. He testified that based on the photographs he saw of Baby G at the shelter, he

believed Baby G was not given enough food. He also said that there could be “multiple factors”

leading to Baby G’s condition, including malnutrition.

       The trial court also heard testimony that at the stage Baby G was in her pregnancy, she

should be fed a minimum of once a day. Both Hudson and appellant testified that they gave the

dogs food and water each day leading up to the seizure of the dogs on October 22. But Baby G’s

poor physical condition as testified to by Taylor, Chavez, Earles, and Ross and the photographs

of Baby G at the animal shelter coupled with Wyda’s testimony that she had not seen anybody

come to the property in a few days contradict this testimony, and we must defer to the fact

finder’s resolution of conflicts in the evidence. See Jackson 443 U.S. at 326. Cantrell also

testified that Baby G’s physical condition as shown in the photographs indicated that she had

been subjected to long-term “lack of adequate food,” and he estimated she had not been fed

appropriately for a month to six weeks. The evidence also showed that when the deputies and

animal control arrived at the property, none of the dogs had any food, and the water provided

was not fresh, healthful water. Appellant testified that she had planned to come back to the

property in the afternoon on October 22. But she did not show up until after 5:00 in the

afternoon that day and only after Chavez called her. She conceded she was nowhere near the

property when she received Chavez’s call.

       Appellant knew that Baby G was pregnant before she was moved to the Royse City

property. Appellant also knew that Baby G had some weight loss after moving back to their

home in mid-September 2011.       Yet in caring for Baby G during the period when she had

additional nutritional requirements and noted stress from a prior move, appellant left Baby G

alone to deliver her puppies on property in which she was found with no food and only oily,
stagnant, not healthful water.   Cf. Martinez v. State, 48 S.W.3d 273, 276 (Tex. App.—San

Antonio 2001, pet. ref’d) (stating that fact finder could infer culpable mental state from

circumstances surrounding the offense). Viewing all the evidence in the light most favorable to

the verdict, including reasonable inferences, a rational fact finder could have found appellant

failed unreasonably to provide necessary food, water, care, or shelter to Baby G to maintain her

in good health. Jackson, 443 U.S. at 318–19; see also TEX. PENAL CODE ANN. § 42.092(b)(3).

We therefore conclude that the evidence is legally sufficient to support appellant’s conviction for

cruelty to animals. We overrule appellant’s second issue.

       Having overruled appellant’s issues, we affirm the trial court’s judgment.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE
Do Not Publish
TEX. R. APP. P. 47
130578F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MONIQUE DANAE MCCLINTON,                          On Appeal from the County Court at Law,
Appellant                                         Rockwall County, Texas
                                                  Trial Court Cause No. CR11-1799.
No. 05-13-00578-CR        V.                      Opinion delivered by Justice Brown.
                                                  Justices Bridges and O’Neill participating.
THE STATE OF TEXAS, Appellee


       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered July 3, 2014